249 F.2d 958
Herbert HERFF et al., Appellants,v.J. M. ROUNTREE, Director of Internal Revenue, Appellee.
No. 13235.
United States Court of Appeals Sixth Circuit.
December 10, 1957.

Appeal from the United States District Court for the Middle District of Tennessee, Nashville; William E. Miller, Judge.
Waldauer, Bateman & Lowrance, Memphis, Tenn., for appellants.
Fred Elledge, Jr., Nashville, Tenn., and Charles K. Rice, Washington, D. C., for appellee.
PER CURIAM.


1
No response having been filed to this court's order to show cause entered November 22, 1957, it is ordered that this appeal be and it hereby is dismissed. D.C., 140 F. Supp. 201.